Name: Commission Regulation (EU) 2018/455 of 16 March 2018 laying down additional responsibilities and tasks for the European Union reference laboratory for fish and crustacean diseases and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  fisheries;  health;  agricultural activity;  Europe;  agricultural policy;  politics and public safety;  regions of EU Member States
 Date Published: nan

 20.3.2018 EN Official Journal of the European Union L 77/4 COMMISSION REGULATION (EU) 2018/455 of 16 March 2018 laying down additional responsibilities and tasks for the European Union reference laboratory for fish and crustacean diseases and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) and (6) thereof, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (2), and in particular Article 55(1) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements of the European Union (EU) reference laboratories for food and feed, and for animal health. The EU reference laboratories for animal health and live animals are listed in Part II of Annex VII to Regulation (EC) No 882/2004. Point 15 of Part II of that Annex lists the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth, United Kingdom, as the EU reference laboratory for crustacean diseases. (2) Directive 2006/88/EC lays down the animal health requirements for the placing on the market, and the importation and the transit through the Union of aquaculture animals and products thereof, and certain minimum preventive and control measures for certain diseases in those animals. Article 55(1) of Directive 2006/88/EC provides for the designation of EU reference laboratories for aquatic animal diseases relevant to that Directive. (3) Commission Regulation (EC) No 737/2008 (3) designated the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, as the EU reference laboratory for crustacean diseases for the period from 1 July 2008 until 30 June 2018. Article 55(3) of Directive 2006/88/EC provides for a review of the functions of that laboratory. (4) As a consequence of the United Kingdom notification in accordance with Article 50 of the Treaty on European Union, the function of Cefas as EU reference laboratory for crustacean diseases cannot be continued for a further period starting on 1 July 2018. (5) In view of the synergies in technical expertise, laboratory capacity and networking with national reference laboratories, the EU reference laboratory for fish diseases should also take over the tasks and functions of the EU reference laboratory for crustacean diseases. (6) The Danmarks Tekniske Universitet, VeterinÃ ¦rinstituttet Afdeling for Diagnostik og Beredskab  Fiskesygdomme, 2800 Kgs. Lyngby, Danmark which has been designated as the EU reference laboratory for fish diseases, should therefore take over the tasks and functions of the EU reference laboratory for crustacean diseases. (7) The DTU VeterinÃ ¦rinstituttet Afdeling for Diagnostik og Beredskab  Fiskesygdomme that is assuming the responsibilities of the EU reference laboratory for fish and crustacean diseases should be indicated as the EU reference laboratory for crustacean diseases for the period from 1 July 2018 to 30 June 2023. In addition, it should be listed in Part II of Annex VII to Regulation (EC) No 882/2004. Part II of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (8) In order to ensure seamless continuity of the activities of the European Union reference laboratories for crustacean diseases, it is appropriate to provide for a specific date of application for the measures provided for in this Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Danmarks Tekniske Universitet, VeterinÃ ¦rinstituttet Afdeling for Diagnostik og Beredskab  Fiskesygdomme, 2800 Kgs. Lyngby, Denmark, shall have the responsibilities and tasks of the European Union reference laboratory for crustacean diseases from 1 July 2018 to 30 June 2023. Article 2 Part II of Annex VII to Regulation (EC) No 882/2004 is amended as follows: (1) point 6. is replaced by the following: 6. EU reference laboratory for fish and crustacean diseases Danmarks Tekniske Universitet VeterinÃ ¦rinstituttet Afdeling for Diagnostik og Beredskab  Fiskesygdomme, Kemitorvet, Bygning 202 2800 Kgs. Lyngby Denmark; (2) point 15 is deleted. Article 3 This Regulation shall enter into force on 1 July 2018. This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 328, 24.11.2006, p. 14. (3) Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 201, 30.7.2008, p. 29).